EXHIBIT 99.1 The Dow Chemical Company and Subsidiaries Unaudited Pro Forma Combined Condensed Financial Information Introduction The following Unaudited Pro Forma Combined Condensed Statements of Operations (“pro forma financial information”) are based on the historical consolidated financial statements and the accompanying notes of The Dow Chemical Company (the “Company” or “Dow”) and Rohm and Haas Company (“Rohm and Haas”) and have been prepared to illustrate the effects of the Company’s acquisition of Rohm and Haas, assuming the acquisition was consummated on January1, 2008. For purposes of the pro forma financial information, it is assumed that the financing arrangements in place at October1, 2009 were in place at January1, 2008. No pro forma balance sheet is included as the acquisition is already reflected in the Company’s balance sheet at September30, 2009. The accompanying pro forma financial information should be read in conjunction with the Annual Report on Form 10-K for the year ended December31, 2008, filed with the U.S. Securities and Exchange Commission (“SEC”) on February20, 2009; the Quarterly Report on Form 10-Q for the quarter ended March31, 2009 filed with the SEC on May4, 2009; the Quarterly Report on Form 10-Q for the quarter ended June30, 2009 filed with the SEC on August3, 2009; the Quarterly Report on Form 10-Q for the quarter ended September30, 2009 filed with the SEC on October30, 2009; the historical financial statements and the accompanying notes of the Company included in the Current Report on Form 8-K filed with the SEC on September25, 2009; as well as the historical financial statements and the accompanying notes of Rohm and Haas for the three years ended December31, 2008, 2007 and 2006, and for the quarter ended March31, 2009, included in the Current Report on Form 8-K/A filed with the SEC on May5, 2009. The pro forma financial information, which was prepared in accordance with Article11 of Regulation S-X, is not necessarily indicative of the results of operations that would have actually occurred had the acquisition been completed as of the date indicated, nor is it indicative of the future operating results of the combined company. The pro forma financial information does not reflect future nonrecurring charges resulting from the acquisition, or future events that may occur after the acquisition of Rohm and Haas, including the potential realization of operating cost savings (synergies) or restructuring activities, except as reflected in the historical financial statements, or other costs related to the planned integration of Rohm and Haas, and does not consider potential impacts of current market conditions on revenues, expense efficiencies or asset dispositions (with the exception of the Rohm and Haas salt business, the divestitures required by the United States Federal Trade Commission (“FTC”), the OPTIMAL Group of Companies (“OPTIMAL”) and Total Raffinaderij Nederland N.V. (“TRN”)). The pro forma financial information reflects financing in place at October1, 2009. Transaction Background On April1, 2009, the Company completed the acquisition of Rohm and Haas.
